DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the steel casings".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the lower-most elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 11-14, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rautiainen et al. (US 2016/0298067) and further in view of Sutyaginsky et al. (WO 2012/067547).

Regarding claim 1 Rautiainen discloses  reactor for manufacturing biogas from organic raw material using anaerobic digestion, comprising: the reactor having a tubular reaction chamber  with a substantially rectangular cross-section composed of a bottom walls and a ceiling for processing raw material into end products and agitation and transfer equipment arranged in the reaction chamber. (See Rautiainen Abstract and Figs. 2-4)

Rautiainen does not specifically disclose the reactor having an external support frame structure  arranged on the outer surface  included in the reaction chamber for stiffening and supporting the reaction chamber externally against forces generated by raw material.  

Sutyaginsky et al. discloses a reactor comprising a tubular reaction chamber having a floor ,ceiling, and walls and external support frame structure  arranged on the outer surfaces thereof  included in the reaction chamber for stiffening and supporting the reaction chamber externally against forces generated by raw material. (See Sutyaginsky et al. Abstract and Figs. 1-2.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide an external support frame as described by Sutyaginsky et al. in the device of Rautiainen because doing so allows the use of less and cheaper materials for the reactor construction reducing costs as would be desirable in the device of Rautiainen.

Regarding claim 2 modified Rautiainen discloses all the claim limitations as well as the device wherein the height of the reactor is 3 to 15m.(See Rautiainen [0080] wherein the height is 12 m)

Regarding claim 3 modified Rautiainen discloses all the claim limitations as well as the device wherein the dimensions of the reactor and elements may be modified according to use.(See Rautiainen [0080].) but does not specifically disclose the the thickness of the walls of the reaction chamber  is 100 mm - 300 mm.  As such providing such a wall thickness would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filling because change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Furthermore as the reactor cost of construction and material strength are variables that can be modified, among others, by adjusting said thickness of the walls, with said construction cost and material strength both increasing as the thickness is increased, the precise wall thickness would have been considered a result effective variable by one having ordinary skill in the art at the time filing.  As such, without showing unexpected results, the claimed wall thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the walls in the apparatus of Rautiainen to obtain the desired balance between the construction cost and material strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claims 5-6 modified Rautiainen discloses all the claim limitations as set forth above as well as the device wherein the external support frame structure  is composed of tubular beams connected to each other by welding and said external support frame structure  is composed of hollow tubes connected to each other.  (See Sutyaginsky et al. Figs. 1-2 wherein the support frame comprises hollow tubular beams, i.e. pipes, welded together.)
 
Regarding claim 11 modified Rautiainen discloses all the claim limitations as well as the device wherein the support frame structure is arranged to form the only horizontal support for the walls of said reaction chamber. (See Sutyaginsky Figs. 1-2 and Rautiainen wherein the frame is arranged to form the only horizontal support for the walls, i.e. there are no other external supporting elements.)

Regarding claim 12 modified Rautiainen discloses all the claim limitations as well as the device wherein at least the walls of said reaction chamber are composed of modularly dimensioned elements. (See Rautiainen [004]-[0049] wherein the reaction chamber is composed of modular sub-frames)

Regarding claim 13 modified Rautiainen discloses all the claim limitations as well as the device wherein the dimensions of the reactor and elements, including height may be modified according to use.(See Rautiainen [0080].) but does not specifically disclose the height of the modularly dimensioned elements on the wall of the reaction chamber  is 1.0 m - 3.6 m..  As such providing such a height would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filling because change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Regarding claim 14 modified Rautiainen discloses all the claim limitations as well as the device wherein the dimensions of the reactor and elements, including length may be modified according to use.(See Rautiainen [0080].) but does not specifically disclose the length of the modularly dimensioned elements on the walls of the reaction chamber is 6 m - 13 m.  As such providing such a length would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filling because change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Regarding claim 19 modified Rautiainen discloses all the claim limitations as well as the device wherein each element has an edged reinforcement arranged to circulate the element for reinforcing the element.  (See Rautiainen and Sutyaginsky Fig 1-2 wherein each element has a corresponding frame portions on the outside edges thereof which circulate it and provide reinforcement.)

Regarding claim 21 modified Rautiainen discloses all the claim limitations as well as the device wherein said elements are planar components. (See Rautiainen [0049] wherein the modular elements are planar.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rautiainen et al. (US 2016/0298067) in view of Sutyaginsky et al. (WO 2012/067547) as applied to claim above, and further in view of Peters (US 2015/0093811).

	Regarding claims 4 modified Rautiainen discloses all the claim limitations as set forth above but does not specifically disclose sealed lead throughs for agitation and transfer equipment.

	Peters discloses a biogas reactor having agitation and transfer equipment which is mounted via sealed lead throughs in order to provide a sealed environment. (See Peters Abstract Figs. 4 and 7 and [0078]-[0079)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide sealed lead thorughs to attach agitation and transfer equipment as described by Peters in the device of modified Rautiainen because doing so allows a sealed environment prevent unwated gas escape or entrance as would be desirable in the device of modified Rautiainen.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rautiainen et al. (US 2016/0298067) in view of Sutyaginsky et al. (WO 2012/067547) as applied to claim above, and further in view of Haapakoski (EP 3638767).

Regarding claim 10 modified Rautiainen discloses all the claim limitations as set forth above but does not specifically disclose the materials of the bottom and walls.  
Haapakoski discloses a reactor for producing biogas wherein the bottom of the reaction chamber is made of concrete and the walls and the ceiling are steel structures. (See 

It would have been obvious to one of ordinary skill in the art at the time of filling to utilize concrete and steel construction materials as described by Haapakoski in the device of modified Rautiainen because such materials are known in the art to form reactors and represent materials capable of holding and maintaining biogas producing materials in a non-corroding manner as would be desirable in the device of modified Rautiainen



Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799